Citation Nr: 1101305	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
throat, and neck.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 
1954 to December 1957.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which processes claims based on ionizing radiation 
exposure.  As the Veteran resides in Ohio, the Cleveland, Ohio RO 
is listed on the title page of this document. 

In July 2008, the Veteran appeared at the Cleveland RO and 
testified at a hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

In September 2008 and August 2009, the Board remanded the claim 
for further development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Cancer of the tongue, throat, and neck was not affirmatively 
shown to have had onset during service; cancer of the tongue, 
throat, and neck, first diagnosed many years after discharge from 
active service, is unrelated to an injury, disease, or event of 
service origin, to include exposure to ionizing and non-ionizing 
radiation.




CONCLUSION OF LAW

Cancer of the tongue, throat, and neck was not due to disease or 
injury that was incurred in or aggravated by service, and was not 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
January 2007.  The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, evidence of 
current disability; evidence of an injury or disease in service 
or event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was also notified that 
VA would obtain service records, VA records, and records of other 
Federal agencies and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The Veteran was encouraged to furnish information 
regarding his alleged radiation exposure, and was provided a 
radiation risk activity information sheet as a guide on what to 
report to the RO.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the claim.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
to testify at a hearing before the undersigned in July 2008.  The 
RO obtained the service personnel and treatment records, and 
private medical records identified by the Veteran such as those 
from Springfield Regional Cancer Center and Lakeland Regional 
Cancer Center.  The RO has also obtained information from a 
service department concerning any occupational radiation exposure 
of the Veteran.  The Veteran has not identified any additional 
records for the RO to obtain on his behalf.

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  He 
was afforded VA examinations in January 2009 and October 2009, 
specifically to evaluate the nature and etiology of his cancer of 
the tongue, throat, and neck.  In a November 2010 statement, the 
Veteran indicated that he was never examined by an oncologist (as 
was directed by the Board in an August 2009 remand); however, the 
October 2009 VA examination was conducted by a physician in 
concert with a consulting oncologist, who furnished on opinion 
regarding the etiology of the Veteran's cancer.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.

II.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  

Where a veteran served 90 days or more of continuous, active 
military service and certain chronic diseases, such as a 
malignant tumor, become manifest to a degree of 10 percent within 
one year from date of separation from service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service may be 
established in one of three different ways, which have been 
outlined by the United States Court of Appeals for Veterans 
Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for veterans who participated in defined 
radiation risk activities and have certain diseases.  Second, 
service connection may be established under 38 C.F.R. § 3.303(d) 
with the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311 if certain conditions are met.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means:  onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain service on the grounds 
of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, 
Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service 
on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 
1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-
risk activity if, during such service, the veteran was exposed to 
ionizing radiation in the performance of duty related to the Long 
Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. 
§ 3.309(d)(3)(ii)(D)(2).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

As previously noted, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, 
the evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently developed a 
radiogenic disease; and (3) such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. § 
3.311(b).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed as secondary 
to exposure to ionizing radiation cannot be granted under 38 
C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that 
the term radiogenic disease shall include:  (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) 
Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal 
cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic 
cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) 
Tumors of the brain and central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, as previously noted, direct service connection can be 
established by "showing that the disease or malady was incurred 
during or aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

III.  Facts

The Veteran seeks service connection for cancer of the tongue, 
throat, and neck.  He contended in statements and testimony that 
his cancer is due to exposure to ionizing radiation.  He 
indicated that while stationed as an air policeman at Ladd Air 
Force Base in Alaska from 1955 to 1957, he was exposed to 
radiation and was required to wear "dose meters" for two years 
on account of "some sort of radiation."  He has asserted that 
he was stationed near the Aleutian Islands where three nuclear 
tests were being conducted.  He identified those tests at his 
hearing as Operation GREENHOUSE - Eniwetok, Operation CASTLE - 
"Ebeye," and Operation REDWING - Bikini.  An additional test he 
identified was Amchitka - Aleutian Island.  He has also asserted 
radiation exposure from Murphy's Dome, which he indicated was a 
huge radar installation located 30 miles from his base in Alaska.  

The Veteran also requested in August 2006 that his claim for 
service connection be considered on the basis of in-service 
smoking and nicotine dependence, stating that he did not smoke 
until after he entered service.

Service personnel records show that the Veteran served as an air 
policeman, security guard, gate guard, confinement specialist, 
guardhouse clerk, and turnkey, during the time he was stationed 
with the 5001st Air Police unit in Alaska (which was located at 
Ladd Air Force Base) from March 1955 to March 1957.  

Service treatment records, to include the enlistment examination 
in June 1954, the separation examination in November 1957, and 
the periodic examinations from 1963-1966 for purposes of Air 
National Guard and Reserve of the Air Force service, do not show 
a diagnosis of cancer of the tongue, throat, and neck, or 
complaints or clinical findings relative thereto.  

Private medical evidence shows that in April 2006, the Veteran 
was diagnosed as having metastatic well-differentiated 
keratinizing squamous cell carcinoma of the tongue, with neck 
node metastases (stage IVA disease, T3N2M0).  A biopsy confirmed 
the diagnosis.  In a May 2006 report of J.G., M.D., it was noted 
that the Veteran had been aware of a mass in his neck for about a 
year and that in February of 2006 he became aware of a mass on 
the back of his tongue.  In October 2006, a medical oncology 
follow-up note indicated that the Veteran was a smoker of about 1 
1/2 packs per day for 30 years (he quit 14 years previously) and 
that he usually drank about two cocktails per day.  A December 
2006 ENT report indicated a similar smoking and drinking habit, 
except that it was noted he had smoked for 35 years.  

In August 2006, the Veteran filed his service connection claim, 
in which he reported that when he was stationed at Ladd Air Force 
Base (currently known as Fort Wainwright) in Alaska from 1955 to 
1957, he was required to wear dosimeters "due to some sort of 
radiation."  

In an August 2006 letter, the Veteran's private radiation 
oncologist, F.A., M.D., noted that the Veteran was under his care 
for treatment of the carcinoma.  He indicated that it was his 
"understanding that [the Veteran] was stationed at Ladd Air 
Force Base in Alaska in the 1950s and was required to wear a 
dosimeter for two years."  He found it to be plausible that the 
Veteran's current carcinoma of the head and neck "could have 
been caused by prior radiation exposure."  It was further opined 
that it was just as likely as not that the Veteran's carcinoma 
was caused by his exposure to radiation in service.  The 
physician did not specify the type of radiation, ionizing or non-
ionizing radiation.  

In February 2007, the Veteran submitted a Radiation Risk Activity 
Information Sheet, on which he indicated that he was exposed to 
radiation from tests involving detonation of nuclear devices in 
the Aleutian Islands from 1955 to 1957.  At the time, he 
indicated that he was attached to an air police squadron at Ladd 
Air Force Base in Alaska.  He noted that he did not witness any 
nuclear tests, that he wore a film badge, that his duties at the 
time were as a security guard, that he was out in the open, and 
that during the nuclear tests the wind came from the southwest.  
He also noted that he currently smoked cigarettes daily, and that 
cigarettes were supplied by the Air Force.   

In response to an RO request, the National Personnel Records 
Center in February 2007 indicated that there was no documentation 
or records to show that the Veteran was exposed to radiation.  In 
May 2007, the RO sent a request to the Radiation Protection 
Division of the Air Force for the Veteran's DD Form 1141, Record 
of Exposure to Ionizing Radiation, or an equivalent record of 
occupational radiation exposure.  The response in June 2007 
indicated that no external or internal exposure data on the 
Veteran was found when the service department queried the USAF 
Master Radiation Exposure Registry (MRER), which was the single 
repository for occupational radiation exposure monitoring for all 
Air Force personnel.  The Radiation Protection Division also 
noted that a dose estimate for the Veteran was not able to be 
reconstructed based on his duties as a security guard at Ladd AFB 
near Fairbanks, Alaska, as records did not indicate that any 
nuclear weapons tests occurred in or near his location from 1955 
to 1957.  The Radiation Protection Division addressed the 
Veteran's claim that he wore a dosimeter, noting that this may 
have been a DT-60 badge, which was commonly distributed to Air 
Force personnel working in nuclear capable organizations for 
medical readiness purposes in the event of a nuclear attack.  The 
Radiation Protection Division noted that it was unaware of any 
event where these badges were used to establish radiation 
exposure for individuals, and that it was not used to monitor 
occupational exposures.  

In a September 2008 remand, the Board noted, in reference to the 
nuclear tests identified by the Veteran at his hearing, that 38 
C.F.R. § 3.309(d) shows that Operation GREENHOUSE was from April 
1951 to June 1951, Operation CASTLE was from March 1954 to May 
1954, and Operation REDWING was from May 1956 to August 1956.  
Further, as noted in the June 2007 response from the Radiation 
Protection Division of the USAF, a Department of Energy website 
showed that Operation GREEHOUSE was conducted at Eniwetok, that 
Operation CASTLE was conducted at Bikini Island and Eniwetok, and 
that Operation REDWING was conducted at Bikini Island and 
Eniwetok, none of which were in or near Alaska.  In November 
2008, the RO requested the Veteran to clarify whether it was his 
contention that he was exposed to ionizing radiation from these 
nuclear weapons tests.  

The Board also observed in its remand of September 2008 that the 
United States Court of Appeals for Veterans Claims (Court) had 
taken judicial notice that radar equipment emitted microwave-
type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 
67, 69 (1997) (citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure to 
Microwave Radiation (RADAR), American Journal of Epidemiology, 
Vol. 112, 1980; and Biological effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984).

At the time of a VA examination in January 2009, the examiner 
physically examined the Veteran and noted his review of the 
claims file and of the literature for non-ionizing radiation.  
The examiner noted that it was "of great importance" that the 
Veteran had smoked one to two packs per day from 1954 to 1960, 
and then he subsequently quit.  The examiner stated that it did 
not appear that the Veteran had significant exposure to ionized 
radiation at the time he was in Alaska, because the tests done at 
the time were many thousands of miles from Alaska, in the 
Marshall Islands.  The examiner stated that there were no 
reproducible, valid studies that proved that non-ionized 
radiation was a risk factor for brain, oral, or any other 
cancers.  

In a February 2009 statement, the Veteran indicated that he 
really did not know the difference between ionizing radiation and 
non-ionizing radiation until he researched the definition on the 
internet.  He stated that after considering the difference 
between the two types of radiation, he was claiming exposure to 
non-ionizing radiation from radar microwaves because he was "in 
close vicinity of" the Murphy Dome radar installation, which was 
part of the Defense Early Warning (DEW) line.  He stated that he 
had also been on this installation on numerous occasions.

In an April 2009 letter to the Veteran, his private physician, 
J.G., M.D, stated that regarding radiation exposure during 
service, it was his understanding that the Veteran had exposure 
to an unknown amount of ionizing radiation during atomic bomb 
testing, and that it was well established that ionizing radiation 
was at least a cofactor and probably primarily a cause of 
squamous cell carcinoma that occurred in the head and neck.  Dr. 
G also noted that during service the Veteran had exposure to non-
ionizing radiation in the form of radar or microwave energy.  Dr. 
G stated that to his knowledge, there was no definitive study 
showing that this was a cause of squamous cell carcinoma in the 
mouth, throat, or tongue.  Rather, he stated that it was well 
established that non-ionizing radiation in the form of sunlight 
was a cause of squamous cell carcinoma of the skin.  He continued 
that "[t]herefore, it is my opinion that it is at least likely 
as not that exposure to the non-ionizing radar energy during your 
military service would be a cause for this squamous cell cancer 
that occurred in your tongue."

In August 2009, the Board remanded the case to the RO to arrange 
for a medical opinion by an oncologist to reconcile the 
apparently conflicting opinions given by the VA examiner (a 
physician's assistant) in January 2009 and Dr. G (an 
otolaryngologist) in April 2009.  At the time of an October 2009 
VA examination, the claims file was extensively reviewed and the 
Veteran's contentions of radiation exposure during service were 
noted in detail.  Also, the various medical opinions relevant to 
the Veteran's carcinoma of the tongue, throat, and neck were duly 
noted and cited.  The Veteran underwent a comprehensive physical 
examination to include various CT scans, X-rays, and 
comprehensive laboratory testing, during which his previous 
smoking history of 1 1/2 packs per day of cigarettes for 10 years, 
ending in 1964, and daily consumption of Scotch (2 ounces) was 
noted.  Also, the examination by a physician included a 
consultation with a hematologist/oncologist, who also furnished 
an opinion.  

The VA oncologist stated that there was no credible evidence 
linking non-ionizing radiation exposure to the development of 
head and neck cancer, and that there was very credible evidence 
demonstrating that the risk of head and neck cancer was 
correlated with the combination of tobacco and alcohol use, 
especially in combination.  The oncologist specifically cited to 
a private medical report dated in October 2006 that indicated 
that the Veteran smoked 1 1/2 packs of cigarettes per day for 30 
years and drank two cocktails per day.  He concluded after his 
review that the Veteran's head and neck cancer was more likely 
than not related to his tobacco and alcohol use, and that his 
cancer was not likely to be due to exposure to non-ionizing 
radiation as there was no good scientific evidence to suggest 
such a relationship.  The examining physician reiterated the 
oncologist's conclusion and stated that there was no good 
scientific study showing that non-ionizing radiation would cause 
squamous cell carcinoma of the mouth, tongue, or throat.  The 
physician also stated that Dr. G concurred with this, and that 
Dr. G also felt that an unknown amount of exposure to ionizing 
radiation during atomic bomb testing (having assumed the 
Veteran's exposure to such) was a probable cause of squamous cell 
carcinoma in the head and neck . 

IV.  Analysis

In this case, under the provisions of 38 C.F.R. § 3.309(a), where 
malignant tumors are included among the chronic diseases for 
which presumptive service connection may be established, there is 
no evidence whatsoever that the Veteran's cancer of the tongue, 
throat, and neck, which was not diagnosed until 2006 and for 
which symptoms were not manifested prior to 2005, was present 
during the Veteran's service or to a compensable degree within 
one year after service, and he has never contended such.  The 
evidence instead indicates that his cancer was initially manifest 
and diagnosed many years after service.  Therefore, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(a) are 
not for application.

Furthermore, the provisions of 38 C.F.R. § 3.309(d), for veterans 
who participated in defined radiation risk activities and have 
certain diseases, are also not for application.  Even though 
cancer of the pharynx is one of the diseases set forth in 38 
C.F.R. § 3.309(d) as presumptively related to radiation exposure, 
the Veteran is not a "radiation-exposed veteran" because his 
service in an air police unit at Ladd Air Force Base in 
Fairbanks, Alaska is not among the places or activities 
considered to be a "radiation-risk activity" under 38 C.F.R. § 
3.309.  The evidence does not show, and the Veteran does not 
contend, that he served on Amchitka Island in Alaska or that he 
performed duties related to the underground nuclear tests at that 
location.  Nor is there evidence, and the Veteran does not 
contend, that he was present at the test site or test staging 
area in relation to atmospheric detonation of nuclear devices in 
the Pacific Ocean, such as for Operations GREENHOUSE, CASTLE, and 
REDWING.  Thus, the Board finds that the presumptive provisions 
of 38 C.F.R. § 3.309(d) are not for application with respect to 
the Veteran's claim that his cancer of the tongue, throat, and 
neck is due to in-service radiation exposure.

The provisions of 38 C.F.R. § 3.311 constitute another method for 
establishing service connection by allowing for development of 
claims based upon a contention of ionizing radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence to 
show that their cancer may have been induced by radiation.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans or their survivors.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  However, 
the provisions of 38 C.F.R. § 3.311 are not for application in 
this case, as will be explained.  

The governing regulation essentially states that, in all claims 
in which it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be made.  
To obtain dose data, a request will be made for any available 
records concerning the veteran's exposure to radiation, including 
the veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical records, 
and other records that may contain information relevant to the 
veteran's radiation dose in service.  38 C.F.R. § 3.311(a)(2).  
As the Veteran in this case has a radiogenic disease - "any 
other cancer" - as defined in 38 C.F.R. § 3.311(b)(2), which 
became manifest five year or more after exposure, 38 C.F.R. 
3.311(b)(5)(iv), the RO undertook to obtain dose data in February 
2007 and May 2007 from the National Personnel Records Center and 
the Radiation Protection Division of the Air Force, respectively.

As discussed in detail above, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
exposure to ionizing radiation during active service and post-
service development of a radiogenic disease.  These provisions do 
not give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by radiation-
exposed veterans.  In this case, the Veteran is shown to have 
served at Ladd Air Force Base in Alaska from March 1955 to March 
1957.  There is no basis, however, to find that he was exposed to 
ionizing radiation during the course of his duty at Ladd Air 
Force Base.  The RO attempted to obtain a dose assessment for the 
Veteran's alleged in-service exposure to radiation, but the 
National Personnel Records Center and the Air Force's Radiation 
Protection Division responded either that a records search for 
documentation of radiation exposure or that a review of its 
exposure registry revealed no reports of occupational exposure to 
ionizing radiation pertaining to the Veteran.  That is, a DD Form 
1141, Record of Exposure to Ionizing Radiation, or an equivalent 
record of occupational radiation exposure was not found for the 
Veteran.  

Further, the Radiation Protection Division even addressed the 
Veteran's contention that he wore a dosimeter for some 
unspecified type of radiation during his service at Ladd Air 
Force Base, explaining that it was very possible that he wore the 
common DT-60 badge that was distributed to various Air Force 
personnel for medical readiness purposes and not for monitoring 
of occupational exposure to radiation.  

Given the foregoing, there is no objective evidence to show that 
the Veteran was exposed to ionizing radiation during service.  
Accordingly, service connection under 38 C.F.R. § 3.311 is not 
warranted.  In reaching its decision under 38 C.F.R. § 3.311, as 
the Veteran is not shown to have been exposed to ionizing 
radiation, a referral of this case to the Under Secretary for 
Benefits for an opinion as to whether sound scientific medical 
evidence can support the conclusion that it is at least as likely 
as not that the Veteran's cancer resulted from radiation exposure 
during service, and consideration of the factors as listed in 38 
C.F.R. § 3.311(e), need not be undertaken.  Wandel v. West, 11 
Vet. App. 200, 204-205 (1998).  Based on the foregoing, the Board 
finds that the evidence does not warrant a grant of the benefit 
sought under 38 C.F.R. § 3.311.  

As to the third method for establishing service connection (i.e., 
direct), 38 C.F.R. § 3.303(d) provides that service connection 
may be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  Thus, if a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability or to the regulatory development procedures 
applicable to a radiogenic disease, the claim must still be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  In other words, the fact that 
the veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

After careful consideration, the Board finds that the claim - on 
a basis other than 38 C.F.R. §§ 3.309, 3.311, as discussed above 
- must also be denied.  The Veteran was not treated for cancer of 
the tongue, throat, and neck during service, and the cancer is 
first documented no earlier than 2006.  This is more than 45 
years after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and as one factor it weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board otherwise notes that continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2010) (emphasis added).  As to whether a 
condition "noted during service" requires a noting 
contemporaneous to service or through any special documentation, 
as long as the condition is noted at the time the veteran was in 
service such noting need not be reflected in any written 
documentation, either contemporaneous to service or otherwise.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasis added).   
Here, there is no contention that the symptoms or disease process 
of the claimed cancers were manifest during service.   As such, 
the alternative basis for granting service connection on the 
theory of continuity of symptomatology is not applicable.   
38 C.F.R. § 3.303(b).

As another factor against the claim, there is no competent 
evidence showing that the Veteran's cancer is related to his 
service.  Medical opinions of record do not substantiate the 
claim.  The Veteran's private oncologist in August 2006 found 
that it was likely that the Veteran's cancer was caused by his 
radiation exposure in service; however, such opinion carries 
little weight in light of the fact that it was based on 
unsubstantiated data.  The physician assumed that the Veteran was 
exposed to radiation (a fact that has not been established in 
this case) because he reportedly wore a dosimeter.  Rather, the 
Veteran wore a badge during service that was likely for medical 
readiness purposes and not for radiation exposure monitoring, and 
there is no service department evidence to show the Veteran was 
exposed to ionizing radiation, or that he was even anywhere near 
to the sites where nuclear testing was performed.  Moreover, the 
oncologist did not specify the type of radiation (ionizing or 
non-ionizing) to which he attributed the Veteran's cancer.  
Likewise, the part of the opinion of the Veteran's private 
physician in April 2009 attributing the Veteran's cancer to in-
service ionizing radiation is of little probative value, 
considering that it too was based on the unsubstantiated fact 
that during service the Veteran was exposed to ionizing 
radiation.   Finally, these opinions did not account for other 
risk factors identified by other medical professionals.  As such, 
they are incomplete and of low probative value.  

The Veteran's claim also involves allegations of exposure to non-
ionizing radiation during service, through his proximity to a 
large radar installation near Ladd Air Force Base.  As noted 
earlier, it is recognized that radar equipment emits non-ionizing 
radiation.  The record contains medical opinions regarding the 
relationship between the Veteran's cancer of the tongue, throat, 
and neck and his alleged non-ionizing radiation exposure in 
service.  The opinions against the claim outweigh those in favor 
of the claim.  The VA examiner in January 2009 stated essentially 
that the medical literature did not show that non-ionized 
radiation was a risk factor for brain, oral, or any other 
cancers.  The private physician, Dr. G, echoed this assertion in 
April 2009, stating that there were no definitive studies to 
relate the Veteran's type of cancer to non-ionizing radiation.  
Then, apparently in direct contradiction to his assertion, he 
opined that it was likely that the Veteran's cancer of the tongue 
was caused by in-service exposure to non-ionizing radar energy, 
because it was well established that non-ionizing radiation in 
the form of sunlight caused squamous cell carcinoma of the skin.  

To reconcile the opinions from the VA physician's assistant and 
the private otolaryngologist, a VA oncologist's opinion was 
sought.  In August 2009, opinions from a VA physician and a VA 
oncologist, which were based on an extensive review of the file 
and examination of the Veteran, reflected that there was no 
credible scientific evidence to link non-ionizing radiation 
exposure and the development of the Veteran's type of cancer, and 
that in the Veteran's case it was not likely that his cancer was 
due to exposure to non-ionizing radiation.  Given the 
comprehensive nature of these opinions, which addressed all 
possible risk factors, and the fact that they are essentially in 
agreement with the other two medical opinions (at least in terms 
of the medical literature basis to support an opinion), the Board 
accords the greatest weight to them.  

Furthermore, the VA oncologist found that a likely cause for the 
Veteran's cancer of the tongue, throat, and neck was the 
Veteran's tobacco and alcohol use.  He referred to a medical 
record that discussed the Veteran's history of cigarette and 
alcohol use.  It is observed that other outpatient records in the 
file, as described in the facts section above, also reflect a 
similar, if not exact, history as reported in the October 2006 
record cited by the oncologist.  Although the Veteran does not 
currently smoke, he has claimed that his cancer alternatively may 
be attributable to in-service smoking and nicotine dependence.  
He asserted that he began to smoke cigarettes in service.  There 
is no evidence that the Veteran was treated for or was diagnosed 
with nicotine dependence in service or at any time after service.  
Even if the Veteran's smoking in service contributed to cancer of 
the tongue, throat, and neck that developed many decades after 
service, for claims filed after June 9, 1998, the United States 
Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, as a 
matter of law, any claim received by VA after June 9, 1998, is 
subject to this restriction.  In this case, the Veteran filed his 
claim of service connection for cancer of the tongue, throat, and 
neck in 2006.  Therefore, service connection for cancer of the 
tongue, throat, and neck on the basis of tobacco use in service 
is precluded by law.

With respect to the Veteran's own contentions regarding a 
relationship between his cancer and alleged exposure to radiation 
during service, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The issue on appeal is based on the contention that cancer of the 
tongue, throat, and neck was caused by active service that ended 
in 1957.  The Veteran's cancer is not a simple medical condition, 
because the diagnosis cannot be determined by one's own personal 
observation, that is, through the use of the senses; rather, the 
diagnosis requires that the proponent have specialized education, 
training, or experience in oncology.  38 C.F.R. § 3.159.  In this 
case, the Veteran's cancer was confirmed through a biopsy.  And 
it is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to offer 
a medical opinion on the causation of his cancer.  In short, the 
Board rejects the Veteran's statements relating his cancer to in-
service radiation exposure as competent evidence to substantiate 
the claim.  

Moreover, in this case, when the Veteran's service treatment 
reports, which do not show that he was ever treated for cancer 
symptoms or found to have a disease of the tongue, throat, or 
neck, are considered with his post-service medical records, which 
indicate that cancer of the tongue, throat, and neck was first 
shown in 2006 and which do not indicate either that he was 
exposed to ionizing radiation during service or that there was 
competent evidence of a relationship between the cancer and 
service, the Board finds that such evidence outweighs the 
Veteran's contention that he has cancer of the tongue, throat, 
and neck that is related to his service.  

In sum, service treatment records contain no findings of cancer, 
and the record reveals that the Veteran was not diagnosed with 
cancer until many years following service.  Further, there is no 
competent evidence showing that his cancer was related to disease 
or injury, including exposure to radiation, during active 
service.  As such, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, i.e., under 38 
C.F.R. § 3.303(d).  

In conclusion, considering the lay and medical evidence in this 
case, the preponderance of the evidence is against the claim for 
service connection for cancer of the tongue, throat, and neck, on 
multiple bases as articulated above, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for cancer of the tongue, throat, and neck is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


